Pipe Creek Water Well, LLC
                                                                     and Robert Rae




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2015

                                   No. 04-14-00906-CV

                                      David MAUK,
                                        Appellant

                                            v.

              PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                               Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00386
                        Honorable Richard Price, Judge Presiding


                                     ORDER
      The Appellee’s Motion to Strike is CARRIED WITH THE APPEAL.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court